ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-09-25_JUD_01_ME_02_EN.txt. 86

DECLARATION OF JUDGE REZEK
[Translation]

1. Although in my opinion the 1977 Treaty is no longer in force, I am
able to accept the conclusions of the majority of the Members of the
Court as to the main points, that is to say, the practical consequences of
this Judgment and the programme of measures which it invites the States
in dispute to implement.

My opposition to the majority is based primarily on theoretical con-
victions relating to the nature of the 1977 Treaty and to the effects upon
a bilateral commitment in course of performance (and not yet exhibiting
the territorial effects that it was intended one day to produce) of the col-
lective wrongfulness embodied in the existence, on the part of both the
States involved, of attitudes denoting that the animus contrahendi which
supposedly united them in the past has now disappeared.

2. A commitment such as the bilateral 1977 Treaty cannot be subject
to ordinary denunciation during performance; however, the Hungarian
notification of 19 May 1992 was not an ordinary denunciation. It was
made after both Parties had failed to fulfil their mutual obligations,
Hungary by abandoning works for which it was responsible, Czecho-
slovakia by adopting Variant C. I consider the Note of 19 May 1992 to
be the formal act of termination of a treaty which, for different reasons
and on more than one previous occasion, each of the Parties had
already repudiated. I therefore see here an unorthodox type of abroga-
tion.

3. In my opinion, the rule pacta sunt servanda means that the treaty
creates reciprocal rights between the parties on the basis of a convergence
of interests, a pooling of sovereign wills which in all probability will con-
tinue to coincide over time. When, on both sides of the treaty process,
there is a lack of rigour in doing what has been agreed, the commitment
weakens and becomes vulnerable to formal repudiation by one of the
parties, irrespective of the question of which party was the first to neglect
its duties, and it hardly matters that the parties lacked rigour in different
ways. Treaties derive their force from the will of the States which con-
clude them. They do not have an objective value which makes them sacred
regardless of those common intentions.

4. I consider that the 1977 Treaty is no longer in existence, having
been abrogated by the attitude of both parties. From that conclusion,
however, I infer consequences similar to those which the majority infers
from the continued existence of the Treaty. First, there is what has been
accomplished, and accomplished in good faith. There is, also and above

83
GABCIKOVO-NAGY MAROS PROJECT (DECL. REZEK) 87
all, the very principle of good faith which must lead here to the fulfilment
of reciprocal duties remaining from a treaty which has not been applied
through the joint fault of the parties.

(Signed) Francisco REZEK.

84
